In an action to recover damages, inter alia, for negligence and defamation, the plaintiff Rosa Aranov appeals, as limited by her brief and notice of appeal, from so much of a judgment of the Supreme Court, Queens County (Lerner, J.), entered December 27, 1993, as, upon an order entered July 30, 1993, which granted the separate motions of the defendants Smithkline Beecham Clinical Laboratories, Inc. and Booth Memorial Medical Center to dismiss the first, third, fifth, sixth, and seventh causes of action insofar as asserted against those defendants, and upon searching the record dismissed the first, third, fifth, sixth, and seventh causes of action insofar as they are asserted against the defendant City of New York, is in favor of the defendants and against her dismissing those causes of action. The plaintiff’s notice of appeal from the order entered July 30, 1993, is deemed a premature notice of appeal from the judgment (see, CPLR 5520 [c]).
Ordered that the judgment is affirmed insofar as appealed from, with one bill of costs to the respondents appearing separately and filing separate briefs.
The plaintiff Rosa Aranov has failed to sufficiently allege the breach of a duty flowing to her or her daughter from the defendants Booth Memorial Medical Center, Smithkline Beech-am Clinical Laboratories, Inc., and the City of New York, upon which recovery may be based (see, Johnson v Jamaica Hosp., 62 NY2d 523). Thus, the Supreme Court properly dismissed the causes of action based on negligence.
The Supreme Court also properly dismissed the causes of action to recover damages for defamation as time-barred (see, CPLR 215). Rosa Aranov has failed to meet her burden of *517establishing that the defendants should be equitably estopped from asserting the Statute of Limitations as a defense (see, Simcuski v Saeli, 44 NY2d 442, 448-449; Dunefsky v Montefiore Hosp. Med. Ctr., 162 AD2d 300). Rosenblatt, J. P., Ritter, Santucci and Krausman, JJ., concur.